Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-12, 14-21 are allowed.

Regarding claim 1:
The closest art of record singly or in combination fails to teach or suggest the limitation “a change in a state of the foldable mobile electronic device from the folded state to a partially folded state before reaching an unfolded state, identify a first illuminance by using the data received from the second sensor, based on the recognized state change, set a brightness of the flexible display to a luminance corresponding to the first illuminance, adjust a brightness of the flexible display based on a second illuminance identified using the second sensor when an angle identified after the state change is smaller than a predetermined, and maintain the brightness of the flexible display without change when an angle identified after the state change is larger than the predetermined value” with all other limitations as recited in claim 1, see Applicant’s disclosure [0147-01662], Fig. 10.
Regarding claim 15:
The closest art of record singly or in combination fails to teach or suggest the limitations “ recognize, based on the data received from the first sensor, a change in a state of the foldable electronic device from the folded state to a partially folded state before reaching an unfolded state, identify a first illuminance by using the data received from the second sensor, based on the recognized state change, set a brightness of the flexible display to a luminance corresponding to the first illuminance, while the foldable 

Regarding claim 21:
 The closest art of record singly or in combination fails to teach or suggest the limitations “Reply to Office Action of: April 28, 2022 recognize, based on the data received from the first sensor, a change in a state of the foldable mobile electronic device from the folded state to a partially folded state before reaching an unfolded state, identify a first illuminance by using the data received from the second sensor, based on the recognized state change, set a brightness of the flexible display to a luminance corresponding to the first illuminance, adjust a brightness of the flexible display based on a second illuminance identified using the second sensor when a specific time has not elapsed after the state change, and maintain the brightness of the flexible display without change when the specific time has elapsed after the state change” with all other limitations as recited in claim 21, see Applicant’s disclosure [0147-01662], Fig. 10.
, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Pertinent Art
Pertinent art of record Cho (US 20140375702) discloses foldable display device.

Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 /SHAHEDA A ABDIN/       Primary Examiner, Art Unit 2692